                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

NEIBI MELANI NAVARRETE,                        §
                                               §
       Plaintiff,                              §
                                               §
V.                                             §       CIVIL ACTION NO. 4:20-CV-00553
                                               §
TARGET CORPORATION,                            §
                                               §
       Defendant.                              §

                    NOTICE OF APPEARANCE OF MARK A. FLORES

       Defendant Target Corporation (“Defendant”) hereby gives notice of the appearance of

Mark A. Flores, counsel at Littler Mendelson, P.C., and respectfully requests that his appearance

as co-counsel for Defendant be reflected in the Court’s docket report and that all pleadings,

notices, and correspondence be sent to him.




NOTICE OF APPEARANCE OF MARK A. FLORES                                                  PAGE 1
                                Respectfully submitted,

                                /s/ Mark A. Flores
                                Danielle K. Herring
                                State Bar No. 24041281
                                dherring@littler.com
                                LITTLER MENDELSON, P.C.
                                1301 McKinney Street
                                Suite 1900
                                Houston, Texas 77010
                                Telephone No.: 713.951.9400
                                Facsimile No.: 713.951.9212

                                Mark A. Flores
                                State Bar No. 24076385
                                markflores@littler.com
                                LITTLER MENDELSON, P.C.
                                2001 Ross Avenue
                                Suite 1500, Lock Box 116
                                Dallas, TX 75201-2931
                                Telephone No.: 214.880.8100
                                Facsimile No.: 214.880.0181

                                ATTORNEYS FOR DEFENDANT
                                TARGET CORPORATION




NOTICE OF APPEARANCE OF MARK A. FLORES                        PAGE 2
                                       CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing instrument was forwarded
to counsel of record, via e-file notification on this 17th day of July 2020 to:

                                                  Reema Ali
                                             Equal Justice Center
                                        1250 West Mockingbird Lane,
                                        Suite 455 Dallas, Texas 75247
                                 Sent Via Email: rali@equaljusticecenter.org

                                                Aaron Johnson
                                             Equal Justice Center
                                        510 S. Congress Ave., Ste. 206
                                             Austin, Texas 78704
                               Sent Via Email: ajohnson@equaljusticecenter.org

                                             Brian P. Sanford
                                             The Sanford Firm
                                       1910 Pacific Ave., Suite 15400
                                             Dallas, TX 75201
                                 Sent Via Email: bsanford@sanfordfirm.com



                                                   /s/ Mark A. Flores
                                                   Mark A. Flores
4846-3722-9505.2 052067.1639




NOTICE OF APPEARANCE OF MARK A. FLORES                                                 PAGE 3
